Exhibit 10.1

EAGLE MATERIALS INC.

SALARIED INCENTIVE COMPENSATION PROGRAM

FOR FISCAL YEAR 2015

 

1. Purpose

The purpose of the Eagle Materials Inc. Salaried Incentive Compensation Program
for Fiscal Year 2015 (the “Plan”) is to establish an incentive bonus program
which: (i) focuses on the performance of Eagle Materials Inc. (the “Company”) as
well as individual performance; and (ii) aligns the interest of participants
with those of the Company’s shareholders. The Plan is adopted by the
Compensation Committee of the Board of Directors (the “Committee”) under the
structure of the Company’s Amended and Restated Incentive Plan (the “Incentive
Plan”) and is subject to all the terms and conditions of such Incentive Plan,
including, without limitation the limits set forth in Section 8 of the Incentive
Plan. The Plan shall be in effect for the fiscal year ending March 31, 2015.

 

2. Eligibility

The Company’s Chief Executive Officer (the “CEO”) and his direct reports are
eligible to participate in the Plan. The CEO may also include in the Plan
additional exempt salaried employees at the corporate level of the Company.

Participants must be an exempt salaried manager or professional. No hourly or
non-exempt employee may participate. Participants in the Plan may not
participate in any other Company incentive plan providing for monetary awards,
except for the Eagle Materials Long Term Compensation Program and the Eagle
Materials Special Situation Program.

 

3. Bonus Pool

To ensure reasonableness and affordability, available funds for bonus payments
under the Plan are to be determined as a percentage of operating earnings of the
Company. The actual percentage may vary from year to year as recommend by the
CEO and approved by the Committee. For Fiscal Year 2015, 1.35% of the Company’s
operating earnings, as determined by the Committee, will fund the corporate
bonus pool.

Participants must be employed on March 31, 2015 to be eligible for any bonus
award. Awards may be adjusted for partial year participation for participants
who enter the program after April 1, 2014.

 

4. Allocation of Corporate Pool

Except with respect to the CEO, each participant’s allocated percentage of the
corporate pool, and his/her individual performance relative to the goals and
objectives (and bonus award) shall be recommended by the CEO and approved and
certified by the Committee. The CEO’s allocated percentage of the corporate
pool, his/her goals and objectives and his/her individual performance (and bonus
award) shall be approved and certified by the Committee. For each participant,
the maximum annual bonus award opportunity is represented by the percentage of
the corporate pool assigned to such participant.



--------------------------------------------------------------------------------

5. Goals and Objectives

At the beginning of the fiscal year goals and objectives shall be established
for each participant. The actual bonus award paid at the end of the fiscal year
shall be based on the individual participant’s performance relative to the
previously established goals and objectives and the participant’s individual
performance during the fiscal year. The goals and objectives to be used for
participants in the Plan may be comprised of objective and subjective criteria
and should generally have a broader scope than the goals and objectives for
subsidiary companies. However, at the same time the goals must also contain
specific criteria regarding execution that links subsidiary company performance
to corporate performance. By way of example and not limitation, these goals and
objectives could focus on operational criteria, the interaction between
corporate and subsidiaries as a way of gauging the successful execution of
business plans, strategic execution criteria, criteria relating to shareholder
alignment and investor relations, interaction and communication with the board,
performance relative to the responsibilities associated with being publicly
traded company, organizational development and leadership skills.

 

6. Plan Administration

The Plan shall be administered by the Committee, which shall have full and
exclusive power to interpret this Plan and to adopt such rules, regulations and
guidelines for carrying out this Plan as it may deem necessary or appropriate in
its sole discretion. All decisions of the Committee shall be binding and
conclusive on the participants. The Committee shall determine all terms and
conditions of the bonus awards.

No member of the Committee shall be liable for anything done or omitted to be
done by him or by any member of the Committee in connection with the performance
of any duties under this Plan, except for his own willful misconduct or as
expressly provided by statute.

 

7. No Employment Guaranteed

No provision of this Plan hereunder shall confer any right upon any executive
officer to continued employment.

 

8. Governing Law

This Plan and all determinations made and actions taken pursuant hereto, shall
be governed by and construed in accordance with the laws of the State of Texas,
without reference to any conflicts of law principles thereof that would require
the application of the laws of another jurisdiction.

 

- 2 -